GEL-LIKE ELECTROLYTE HAVING VINYLIDENE FLUORIDE COPOLYMER

Primary Examiner: Gary Harris 		Art Unit: 1727       July 8, 2022
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/21/2022 has been entered.
 
Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 06/21/2022 was considered by the examiner.

Claim Rejections – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1, 3 & 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iguchi et al. US 2015/0017532.
 	As to Claim 1, Iguchi discloses a gel-like electrolyte [0183] comprising an electrolyte composition containing a solvent and an electrolyte [0181], and a vinylidene fluoride copolymer [0003, 0006 & 0013].
 	The vinylidene fluoride copolymer being a copolymer of vinylidene fluoride [0055].
 	A first comonomer represented by Formula (1) below (See formula 2, [0046]), and a second monomer which is a fluorine atom- containing comonomer [0055]; and a content of a vinylidene fluoride structural unit in the vinylidene fluoride copolymer being from 99.9 mol% to 95 mol% [0092, 0111, 0112] relative to a total monomer amount of 100 mol% (relative to all the polymerization units, [0124]):  
 
    PNG
    media_image1.png
    116
    238
    media_image1.png
    Greyscale

 	Wherein, R1 and R2 are each independently a hydrogen atom or a fluorine atom, R3 is a hydrogen atom (X3 is a hydrogen atom, R3 & R4 may be the same or different and each represent a hydrogen atom or an alkyl group, see formula (2) [0046]), and R4 is a basic group that is capable of forming an intermolecular hydrogen bond [0022, 0035-0039].  
 	As to Claim 3, Iguchi discloses the gel-like electrolyte according to claim 1, wherein R4 in the Formula (1) is a nitrogen atom-containing functional group [0168].  
 	As to Claim 4, Iguchi discloses the gel-like electrolyte according to claim 3, wherein the nitrogen atom-containing functional group is an amide group [0168-0172].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



5.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Iguchi et al. US 2015/0017532.
 	As to Claim 2, Iguchi discloses the gel-like electrolyte according to claim 1, wherein a content of a structural unit derived from the first comonomer represented by the Formula (1) in the vinylidene fluoride copolymer is from 0.1 mol% to 1 mol% (overlapping range) relative to a total monomer amount of 100 mol% [0026].  
 	Nevertheless, the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made, since it has been held that choosing the over lapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549. 

6.	Figures, Paragraph, Column and line numbers are provided for convenience.  However, the entire reference should be considered.


Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gary Harris whose telephone number is (571)272-6508.  The examiner can normally be reached on Mon-Sat. 5:30AM-8PM EST (flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GARY D HARRIS/Primary Examiner, Art Unit 1727